DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot in view of new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2014/0075746 hereinafter Schmidt in view of Chuvatkin et al. “Reactions of Chlorine Monofluoride. III…” hereinafter Chuvatkin [cited in IDs filed 11-21-2019]. 
Regarding Claims 1, 10 and 11, Schmidt teaches a battery comprising an electrolyte solution and a method for preparing the electrolytic solution, wherein the electrolytic solution comprises a fluoro-organic compound and a solvent (paragraphs 73-75). Schmidt further teaches preparing the compound at a temperature ranging from 0 to 150o C (in particular 30o C) and at a pressure ranging from atmospheric pressure up to 15 bar (paragraphs 42, 51, 63, 68). 
Schmidt does not specifically teach the compound as claimed, however, Chuvatkin teaches a method for preparing an electrolytic solution comprising: preparing methyl 3-chloro-2,2-difluoropropionate from methyl 2,3-dichloro-2-fluoropropionate in the presence of HF and CIF, isolating the compound by liquid-liquid extraction and then distillation (see Table 1, compound XI to XII, page 826). Therefore, it would have been obvious to one of ordinary skill in the art to form such compound in the electrolytic solution before the effective filing date of the claimed invention because Chuvatkin discloses that such configuration can form an electrolyte containing fluoroorganic compounds (see pages 821-822). 
Regarding Claims 2-9, the combination teaches that the electrolyte solution comprises methyl 3-chloro-2,2-difluoropropionate as described above. 
Regarding Claims 12 and 13, the combination teaches a method for preparing an electrolytic solution comprising: preparing methyl 3-chloro-2,2-difluoropropionate from methyl 2,3-dichloro-2-fluoropropionate in the presence of HF and CIF, isolating the compound by liquid-liquid extraction and then distillation (see Table 1, compound XI to XII, page 826), and it would have been obvious to one of ordinary skill in the art to form such compound in the electrolytic solution before the effective filing date of the claimed invention because Chuvatkin discloses that such configuration can form an electrolyte containing fluoro-organic compounds (see pages 821-822). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729